*413P. S. It was at this circuit that an incident happened, which I wish to preserve.
There is a law of our statute, authorizing the court, when poor persons are used as witnesses in criminal cases, to order them paid out of the county treasury. I made an allowance of $2.50 to a poor boy in such a case, and directed the clerk to enter such an order.
One of the county judges, who sat by my side, remarked that “ the boy would have to stand a shave on that.” I asked what he meant ? He said that it was the habit of the boards of supervisors always to raise a contingent fend, so as always to have money on hand for such purposes, but then- last board, in order to have the credit of reducing the amount of taxation, had omitted to raise such fund, and this order could not be paid until after the collection of the next year’s taxes.
I immediately repeated aloud the information I had received, and directed the clerk to make the order $3,50, for the county could “ stand the shave ” better than the boy could.